Slip Op. 08 – 139

             UNITED STATES COURT OF INTERNATIONAL TRADE


 HUSTEEL COMPANY, LTD. and SEAH
 CORP., LTD,

                     Plaintiffs,

              v.

 UNITED STATES,

                     Defendant,                 BEFORE: GREGORY W. CARMAN, JUDGE

              and                               Court No. 06‐00075

 IPSCO TUBULARS, INC., LONE STAR
 STEEL CO. INC., and MAVERICK TUBE
 CORP.,

                     Defendant‐Intervenors.


                                    JUDGMENT

     Upon consideration of Department of Commerce’s remand results, the parties’
comments, and all other pertinent papers, and pursuant to USCIT R. 54, it is hereby

      ORDERED that judgment is entered sustaining the “Results Pursuant to
Remand” in the U.S. Department of Commerce’s RESULTS OF REDETERMINATION
ON REMAND PURSUANT TO HUSTEEL COMPANY LTD. AND SEAH CORP., LTD.
V. UNITED STATES, Ct. No. 06‐00075 (December 4, 2008); and it is further

      ORDERED that this case is dismissed.



                                                               /s/ Gregory W. Carman           
                                                            Gregory W. Carman, Judge       
Dated:       December 22, 2008 
             New York, New York